UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-4657


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TRAE JAVAR COMPTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:10-cr-00090-TDS-1)


Submitted:   August 10, 2012                 Decided:   August 28, 2012


Before KING, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ames C. Chamberlin, LAW OFFICES OF AMES C. CHAMBERLIN,
Greensboro, North Carolina, for Appellant.  Graham Tod Green,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Trae     Javar         Compton        appeals     his     conviction         for

possession of a firearm by a convicted felon, in violation of 18

U.S.C. § 922(g) (2006), and his 120-month sentence.                           On appeal,

counsel     for    Compton       filed    a       brief    pursuant     to     Anders     v.

California, 386 U.S. 738 (1967), asserting that there are no

meritorious       issues     for     appeal        but    questioning        whether     the

district court erroneously denied Compton’s Fed. R. Crim. P. 29

motion for acquittal.            Compton filed a pro se supplemental brief

asserting     that     the       district         court     lacked     subject      matter

jurisdiction and that counsel was ineffective.                          The Government

has declined to file a brief.              We affirm.

            This court reviews the denial of a Rule 29 motion de

novo.      United States v. Alerre, 430 F.3d 681, 693 (4th Cir.

2005).      The    jury’s     verdict      must      be    sustained    “if     there     is

substantial       evidence,      taking    the      view    most     favorable      to   the

Government, to support it.”               United States v. Abu Ali, 528 F.3d
210, 244 (4th Cir. 2008) (internal quotation marks, brackets and

citations     omitted).          A   comprehensive          review     of     the   record

confirms that the Government presented sufficient evidence on

each element of the offense to support the jury’s verdict.                               We

therefore affirm Compton’s conviction.

            We next review Compton’s sentence for reasonableness,

applying    an     abuse    of     discretion       standard.         Gall     v.   United

                                              2
States, 552 U.S. 38, 51 (2007).               This requires consideration of

both     the    procedural   and     substantive       reasonableness        of     the

sentence.       Id.; United States v. Lynn, 592 F.3d 572, 575 (4th

Cir.    2010).       After   determining       whether       the    district      court

correctly calculated Compton’s advisory Guidelines range, this

court     examines    whether      the   court       considered      the    § 3553(a)

factors, analyzed the arguments presented by the parties, and

sufficiently explained the selected sentence.                  Lynn, 592 F.3d at

575-76; United States v. Carter, 564 F.3d 325, 330 (4th Cir.

2009).     We conclude that the district court’s imposition of a

within-Guidelines          sentence      was         both     procedurally          and

substantively        reasonable.         We    therefore       affirm       Compton’s

sentence.

               We further find Compton’s challenge to the district

court’s jurisdiction to be without merit.                    To the extent that

Compton challenges his counsel’s effectiveness, the record does

not conclusively establish any deficient performance and thus

his claim is not cognizable on direct appeal.                      United States v.

Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006); United States v.

King, 119 F.3d 290, 295 (4th Cir. 1997).

               Pursuant to this court’s obligations under Anders, we

have    reviewed     the   entire     record    in    this    case    and    find    no

meritorious issues.          We therefore affirm the district court’s

judgment.       This court requires that counsel inform Compton, in

                                         3
writing,   of   the     right   to   petition   the   Supreme    Court    of   the

United States for further review.               If Compton requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                Counsel’s motion must

state that a copy thereof was served on Compton.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately    presented    in   the    materials

before   the    court    and    argument    would   not   aid   the   decisional

process.

                                                                         AFFIRMED




                                        4